875 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James CUTHRELL, Sr., Plaintiff-Appellant,v.Don TRUELOVE, Don Tripp, Ned Thorpe, Lindy Pendergrass,Defendants-Appellees.
No. 88-7072.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided May 8, 1989.

James Cuthrell, Sr., appellant pro se.
George W. Miller, Haywood, Denny, Miller, Johnson, Sessoms & Patrick, for appellees.
Before K.K. HALL, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James Cuthrell, Sr., appeals the jury verdict entered in favor of defendants in this 42 U.S.C. Sec. 1983 action challenging the defendants' seizure of numerous items of Cuthrell's personal property during the execution of a search warrant at Cuthrell's home.  The jury found that although the seizure was unlawful the defendants acted in good faith with an objective reasonable belief in the lawfulness of their actions and therefore were not liable for damages.  Cuthrell argues here, as he argued in his new trial motion in the district court, that the issue of defendants' qualified immunity should not have been submitted to the jury and that, even if properly submitted, the qualified immunity instruction improperly left the jury with the impression that it should find for defendants if it found defendants acted in subjective good faith.  We agree with the district court that these contentions are without merit and affirm the judgment entered on the jury verdict.


2
This case is controlled by our decisions in Vizbaras v. Preiber, 761 F.2d 1013 (4th Cir.1985), cert. denied, 471 U.S. 1101 (1986), and Bailey v. Turner, 736 F.2d 963 (4th Cir.1984).  In Vizbaras and Bailey we approved submission to the jury of the question whether defendants reasonably should have known, in light of existing law and the circumstances confronting them, that their conduct violated plaintiffs' constitutional rights.  We also approved language essentially identical to that used by the court here in instructing on qualified immunity, i.e., that the defendants must prove that they acted in good faith with an objective reasonable belief in the lawfulness of their actions.


3
In light of this authority, we grant leave to proceed in forma pauperis and affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.